Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the dishwasher as recited in any of claims 1, 21, or 22.  There is no apparent teaching, suggestion, or motivation to further modify the closest prior art, Chen et al.  (US 2010/0101611) or Gnadinger et al.  (US 2010/0139698), to have the claimed features.  In contrast to the claimed invention, Chen discloses a dishwasher having multiple spray zones including a wash chamber (24), utensil holders (30, 32, 34), sprayers (40, 42, 44), and an auxiliary sprayer (50) for providing one or more focused sprays of liquid to one or more discrete locations within the wash chamber, such as a silverware spray zone (72), and Gnadinger discloses a dishwasher staggered multi-mode spray arm wash system including a tub (12), upper, middle, and lower spray arms (25, 27, 29), and the dishwasher can be operated in modes in which different spray arms are operated at a desired water flow rate (paragraph 25).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711